Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Wakeman on July 8, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, last line, “the sleeve” has been changed to - - the resilient sleeve- -.
Claim 6, line 1, “claim 4” has been changed to - -claim 5- -.
Claim 6, line 3, “a radial plate” has been changed to - -the radial plate- -.
Claims 7, 8 and 10 have been canceled.
Claim 13, line 2, “a cylindrical portion” has been changed to - -an axial portion- -.
Claim 13, line 4, “cylindrical” has been changed to - -axial- -.
Claim 17, line 2, “a cylindrical portion” has been changed to - -an axial portion- -.
Claim 17, line 3, “cylindrical” has been changed to - -axial- -.
Claim 17, line 6, “cylindrical” has been changed to - -axial- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a clutch thrust bearing comprising a rolling bearing, an axial movable piston between a housing and the rolling bearing, the piston having a radial plate pressing against an axial contact surface of a fixed ring of the bearing, at least one resilient seal member sealing the piston relative to the housing, a resilient body exerting an axial preload onto an axial contact surface of a rotatable ring of the bearing, a resilient sleeve mounted to the fixed ring, the resilient sleeve comprising at least one sealing lip in sliding contact with the rotatable ring, and wherein the resilient seal member includes a radial protrusion configured to limit axially movement of the resilient sleeve relative to the piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656